Final order reversed, and petition of the relator dismissed, with costs, upon the ground, first, that the relator, before seeking a writ of mandamus, should have appealed to the board of appeals, in accordance with *837the provisions of the Building Code; * and, second, upon the ground that the owner of the property was not made a party to the proceedings and is entitled to her day in court. Blackmar, P. J., Rich, Putnam, Jaycox and Manning, JJ., concur.

See Building Code, § 5; Code of Ordinances of City of New York, chap. 5, art. 1, § 5; Greater New York Charter (Laws of 1901, chap. 466), §§ 411a, 718d, 719, 719a, as added by Laws of 1916, chap. 503. See, also, Laws of 1917, chap. 601, amdg. said § 718d.—[Rep.